66547: Case View
	
	
	
		

	
	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	 
	














The Supreme Court
of Nevada







Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						









Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 66547


Short Caption:FERRELL STREET TRUST VS. JPMORGAN CHASE BANK, N.A.Classification:Civil Appeal - General - Other


Lower Court Case(s):Clark Co. - Eighth Judicial District - A669726Case Status:Disposition Filed


Disqualifications:Panel Assigned:
					Panel
					


Replacement:


To SP/Judge:SP Status:Exempt


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:





+
						Party Information
					


RoleParty NameRepresented By


AppellantFerrell Street TrustJeffrey Arlitz
							(Law Offices of Michael F. Bohn, Ltd.)
						Michael F. Bohn
							(Law Offices of Michael F. Bohn, Ltd.)
						


RespondentJPMorgan Chase Bank, N.A.Chet A. Glover
							(Smith Larsen & Wixom)
						Matthew D. Lamb
							(Ballard Spahr, LLP)
						Kent F. Larsen
							(Smith Larsen & Wixom)
						Abran E. Vigil
							(Ballard Spahr, LLP)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


02/02/2015OpenRemittitur



15-00735: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.


Docket Entries


DateTypeDescriptionPending?Document


09/22/2014Filing FeeFiling fee due for Appeal.


09/22/2014Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day.14-31370




09/22/2014Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days.14-31372




09/26/2014Filing FeeE-Payment $250.00 from Michael F. Bohn


09/26/2014Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed.  Docketing statement mailed to counsel for appellant - due: 20 days.14-32047




09/26/2014Settlement NoticeIssued Notice: Exemption from Settlement Program. It has been determined that this appeal will not be assigned to the settlement program.  Appellant: 15 days transcript request form; 120 days opening brief:14-32175




10/07/2014Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested:  9/25/13.  To  Court Reporter:  Sharon Howard.14-33263




10/14/2014Docketing StatementFiled Docketing Statement Civil Appeals.14-34020




12/15/2014MotionFiled Motion for Remand.14-40750




12/22/2014Notice/IncomingFiled Notice of Appearance of Counsel.  Abran E. Vigil and Matthew D. Lamb of the law firm Ballard Spahr LLP appearing as counsel for respondents.14-41757




12/23/2014Notice/IncomingFiled Notice of Non-Opposition to Motion to Remand.14-42002




01/07/2015Order/DispositionalFiled Order Granting Motion for Remand and Dismissing Appeal. Appellant has filed a motion to remand this matter to the district court. We grant the motion. "We remand this matter to the district court pursuant to its certification, and we order this appeal dismissed." SNP15-RP/MD/MC15-00735